DETAILED ACTION
This action is response to application number 16/709,231, dated on 08/07/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-24 pending.
Claim 1 cancelled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 14-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recited an apparatus (a data access card) without identifying the structure of the apparatus in order to define the apparatus that is capable of performing the claimed functions and accordingly does not have the corresponding structure supported by the present specification. Therefore the claims considered indefinite for failing to particularly point out corresponding structure or the component and the interrelationship of these components that enables an apparatus to detect whether a packet was received, compute and compare a time interval, setting link status, compute and determine an integrity value. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2004/0085894 A1). 


Claim 2, Wang discloses a method of detecting a transmit status and a receive status of a receiving node of a link of multiple links in a link aggregation group (detecting link failure in link aggregation; “According to the Institute of Electrical and Electronics Engineers 802.3 standard, link aggregation has been developed to increase bandwidth and availability by aggregating more than one link together to form a link aggregation group. The media access control layer (MAC) can treat the multiple links as a single logical link. When a link in the aggregating group fails, the traffic can be distributed (or rerouted) over the remanding operating links. However, link aggregation only provides failover among parallel connections, which parallel connections are shared with the same end nodes.”; ¶6), comprising:
(a)    detecting by a receiving node (a receiving node; node board or fabric board; Fig. 2, els. 200, 104) whether a packet was received from a The first SFB 104 includes, in this particular embodiment, a fabric switch device 224 and multiple PHY port devices 226 (e.g., Ethernet type). The switch device 224 includes a redirect bitmap (also known as an unreachable bitmap) 229 accessed for redirect information for redirecting packets during failover and a trunk table 231 for storing status information of any of a number of trunk ports”; ¶39; ¶49);
(b)    if a packet has not been received from the transmitting node over the link, then (1)    computing a time interval since last receipt of a packet from the transmitting node over the link; (2)    comparing the time interval against a time interval threshold; and (3)    if the time interval fails a condition relative to the time interval threshold, then setting the receive status of the link at the receiving node to ‘bad’ (setting the receive status of the link when packet is not arrived in predefined time window; “Switched traffic is then forwarded. On the receiving side, a MAC link detection module monitors the arriving packets. If a good packet arrives within a predefined window time from the last receiving frame (which time window is denoted LINK_FAIL), then the link is in the working mode. The value of the LINK_FAIL time window is configurable, and usually set to approximately twice the transmission period of the LHB message. A good packet indicates that a good data frame or control frame ¶65; monitoring packet arrival in compare to idle timer in order to determine the status of the link; “The process used by this scheme is exemplified as follows. The traffic distribution controller on the node board has to monitor the receiving activities of all access ports. An idle timer will be reset and started every time a good end of packet has been received. If the controller does not receive a good packet prior to the idle timer expiring, the controller will send a special formatted probing packet to the switch fabric board probing the link integrity. Using the bouncing feature mentioned previously, the switch fabric board should send the packet back to the node board. A timer is started after the probing packet is sent. If the probing packet, or any other good packet, is received before the timer expires, the connection is deemed to be working and the idle timer is ); and
(c)    if a packet has been received from the transmitting node over the link (receiving packet over link Fig. 2, 209 by any of the node board or fabric board; Fig. 2, els. 200, 104), then
(1)    computing an integrity value of the packet (good frame received; Fig. 6, el. 608; Fig. 7, el. 712; ¶67; ¶82);
(2)    determining whether the integrity value is correct (good frame received; Fig. 6, el. 608; Fig. 7, el. 712; “Flow is to a function block 604 to reset both the timer and error counter. In a decision block 606, the system determines if an end-of-frame has been received. If so, flow is out the "Y" path to a decision block 608 to determine if the received frame was a good frame. If so, flow is out the "Y" path to the function block 604 to reset both the timer and counter in preparation for the next packet (or frame). If the received frame was not good, flow is out the "N" path of decision block 608 to a function block 610 to increase the error count. Flow is then to a decision block 612 to determine the magnitude check on the error count. If the error count is not greater than or equal to a predetermined value N, flow is out the "N" path to the input of decision block 606 to determine if the ¶67; ¶82);
(3)    if the integrity value is incorrect (Fig. 6, el. 608; Fig. 7, el. 712; ¶67; “However, if at step 712 a bad frame was received, then processing continues at step 714 wherein the error count is increased. Then at step 716 the error count is compared to a threshold value (N). If at step 716 the error count is less than the threshold value, then processing returns to step 710. However, if at step 716 it is determined that the error count is above the threshold value, the processing proceeds to step 724 wherein a probe packet is sent and a probing timer is set”; ¶82), then
(i)    increasing an integrity error count (Fig. 6, el. 610; Fig. 7, el. 714; ¶67; ¶82);
(ii)    comparing the integrity error count against an integrity error threshold (Fig. 6, el. 612; Fig. 7, el. 716; ¶67; ¶82);
(iii)    if the integrity error count satisfies a condition relative to the integrity error threshold (error count more than N), then setting the receive status of the 
(iv)    if the integrity error count fails to satisfy the condition relative to the integrity error threshold (error count more than N), then maintaining the receive status of the link at the receiving node as ‘bad’ (maintaining the port and link status as pending (Fig. 6, el. 614) or maintaining to perform CPU verification Fail (Fig. 7, el. 728); ¶67; ¶84); and
(4)    if the integrity value is correct (Fig. 6, el. 608; Fig. 7, el. 712; ¶67; ¶82), then
(i)    resetting the integrity error count (Fig. 6, el. 604; Fig. 7, el. 708; ¶67; “If at step 704 it is determined that probe packet is enabled, then as shown at step 708 the idle timer and error counter is reset”; ¶81);
(ii)    increasing an integrity correct count; (ii) comparing the integrity correct count against an integrity correct threshold; (iv)    if the integrity correct count satisfies a condition relative to the integrity correct threshold, then setting the receive status of the link at the receiving node to ‘good’ (v)    if the integrity correct count fails to satisfy the condition relative to the integrity correct threshold, then maintaining the receive status of the link at the receiving node as ‘bad’ (having an integrity correct counter and increasing integrity correct counter with each correct received packet and comparing the integrity correct counter in order to set the link status functioning same as the integrity error counter as explicitly disclosed and described by Wang is consider an obvious variation of the Wang’s method. Furthermore, counting number of error of the received packets to determine the status of the link, is the same as considering other frames and packets received correctly and counted accordingly, similar to an integrity correct count).


Claim 3, Wang discloses wherein the method is performed by a data access card (implementation of link failure detection in a link aggregation group by the node board, Fig. 2, el. 200 and/or fabric board, el. 104; “The implementation of this link failure detection scheme can also be reversed. In another embodiment, the switch fabric board may send the probe packets and the node boards would then handle packet bouncing. In yet another embodiment, the implementation may be symmetric wherein both sides can probe the link. However, a symmetric implementation would increase transmission overhead, especially when compared to the link heartbeat method described hereinabove”; ¶77).

Claims 4, 15, Wang discloses wherein the receiving node inserts the receive status in a header of a packet transmitted to the transmitting node (the receiving node inserting the receive status failure information and informing of the failure to other nodes; Fig. 4, el. 410; “In failover mode, link failure data is transmitted to other fabric boards, as indicated in a function block 408. A MAC table is then updated with the failed port status information, as indicated in a function block 410”; “When the fabric node 104 detects a link failure of any of its ports, the CPU of the fabric board is notified and initiates the failover procedure. The fabric board propagates failure to inform the other fabric board nodes. For example, the CPU of the first SFB 104 signals the second SFB 106 of the node board that connects to the failed link (i.e., now an unreachable node). There exists an redirect bitmap 229 in the first SFB 104 that indicates which port cannot be reached by the other fabric node. When the link failure notice is received, the CPU updates the redirect bit map 229 and sends back an ACK. The redirect bitmap 229 works as a forwarding domain for traffic received from the redirect link so that the node boards with both uplinks working will not receive two copies of a broadcast packet”; ¶51; “This scheme makes use of a common setting wherein when a packet is received with identical source and destination MAC addresses, the packet is bounced to its receiving board. A node board can utilize this feature to detect the connection failure”; ¶69).

Claims 5, 16, Wang discloses wherein a transmit status of the transmitting node is set to equal the receive status of the receiving node (setting port of transmitting node and receiving node to pending/inaccessible and bad status when detecting link failure; Fig. 4, el. 410; “In failover mode, link failure data is transmitted to other fabric boards, as indicated in a function block 408. A MAC table is then updated with the failed port status information, as indicated in a function block 410”; “When the fabric node 104 detects a link failure of any of its ports, the CPU of the fabric board is notified and initiates the failover procedure. The fabric board propagates failure to inform the other fabric board nodes. For example, the CPU of the first SFB 104 signals the second SFB 106 of the node board that connects to the failed link (i.e., now an unreachable node). There exists an redirect bitmap 229 in the first SFB 104 that indicates which port cannot be reached by the other fabric node. When the link failure notice is received, the CPU updates the redirect bit map 229 and sends back an ACK. The redirect bitmap 229 works as a forwarding domain for traffic received from the redirect link so that the node boards with both uplinks working will not receive two copies of a broadcast packet”; ¶51; “This scheme makes use of a common setting wherein when a packet is received with identical source and destination MAC addresses, the packet is bounced to its receiving board. A node board can utilize this feature to detect the connection failure”; ¶69).

Claims 6, 17, Wang discloses wherein the transmitting node is configured to transmit keep-alive packets (Heartbeat transmission) to the receiving node on a periodic basis (“On the transmit side, a transmission MAC module periodically sends out a MAC heartbeat message when no packets are currently being transmitted. The duration of the heartbeat message is configurable. In the current implementation, the unit of the period is a time slot, 512-bit transmission time, i.e., ).

Claims 7, 18, Wang discloses wherein the transmitting node is configured not to send any data packets to the receiving node over the link until the receive status of the link at the receiving node is set to ‘good’ (not sending traffic on the failed port and resume when the port recovered; “Similarly, in response to a detected link failure of the first link 209, failover occurs, and the node board signals are communicated between the function executing subsystem 210 of the first node board 200 and function executing subsystem 220 of the second node board 202 through the second SFB 106 via the respective second uplink ports (206 and 216). Once the link failure of the first link 209 has been resolved, operation resumes in normal mode via the first uplink ports (204 and 214)”; ¶41; Fig. 4, els. 420, 422, 424, 426; “If link recovery has occurred, flow is out the "Y" path of decision block 416 to a function block 420 where link recovery data is forwarded to the other fabric board. The MAC table is then updated accordingly to reflect the link recovery, as indicated in a function block 422. The redirect bitmap is then updated to remove the redirection information to the redundant port, as ).

Claims 8, 19, Wang discloses wherein the computing the integrity value of the packet and the determining whether the integrity value is correct are performed at a physical layer (physical layer performing the frame integrity and integrity error count; “Link failure detection can be implemented in different levels. For example, IEEE 802.3 specifies a PHY-level detection mechanism for the Ethernet PHY. In the absence of the data traffic, a transmitting PHY device periodically (e.g., every 16.+-.8 msec) sends a simple heartbeat (HB) pulse, called Normal Link Pulse (NLP). If the receiving PHY device does not detect the arrival of either a data packet or NLP within a predefined window (e.g., 50-150 msec), the receiving PHY device will assume the link has failed”; ¶42; “In the present invention, link failure detection is implemented at the MAC level Detection at the MAC level in the backplane system 100 is preferable for the following reasons. In the backplane environment, not all implemented PHY devices may be capable of embedding a link failure detection mechanism like the Ethernet PHY device (e.g., LVDS devices cannot utilize such detection techniques). Therefore, a MAC module needs to provide the link failure detection. Moreover, rapid link failure detection in the PHY implementation requires ).

Claims 9, 20, Wang discloses wherein the link at the receiving node may have a receive status set as ‘bad’ and a transmitting status set as ‘good’ (detecting link failure by the fabric board (receiver port set the status as bad) and the node boards with both uplink ports working (transmit port status as good); “When the fabric node 104 detects a link failure of any of its ports, the CPU of the fabric board is notified and initiates the failover procedure. The fabric board propagates failure to inform the other fabric board nodes. For example, the CPU of the first SFB 104 signals the second SFB 106 of the node board that connects to the failed link (i.e., now an unreachable node). There exists an redirect bitmap 229 in the first SFB 104 that indicates which port cannot be reached by the other fabric node. When the link failure notice is received, the CPU updates the redirect bit map 229 and sends back an ACK. The redirect bitmap 229 works as a forwarding domain for traffic received from the checking status of link in both direction in full duplex mode (“The link port is a full duplex Ethernet connection, normally with speeds of be approximately 10/100/1000 Mbps. This link port can be any speed as long as the framing is Ethernet”; ¶33); “The implementation of this link failure detection scheme can also be reversed. In another embodiment, the switch fabric board may send the probe packets and the node boards would then handle packet bouncing. In yet another embodiment, the implementation may be symmetric wherein both sides can probe the link. However, a symmetric implementation would increase transmission overhead, especially when compared to the link heartbeat method described hereinabove”; ¶77).

Claims 10, 21, Wang discloses setting a status of the link aggregation group as ‘bad’ when all of the multiple links of the link aggregation group are set to ‘bad’ (a link aggregation group is declared as non operational (bad/pending) when all the links of the link aggregation group failed because otherwise the traffic of the link aggregation group would be distributed over the remanding operational links and link aggregation group would be considered operational; “According to the Institute of Electrical and Electronics Engineers 802.3 standard, link aggregation has been developed to increase bandwidth and availability by aggregating more than one link together to form a link aggregation group. The ).

Claims 11, 22, Wang discloses setting a status of the link aggregation group as ‘good’ when at least one of the multiple links of the link aggregation group is set to ‘good’ (a link aggregation group is declared as non operational (bad/pending) when all the links of the link aggregation group failed because otherwise the traffic of the link aggregation group would be distributed over the remanding operational links and link aggregation group would be considered operational; “According to the Institute of Electrical and Electronics Engineers 802.3 standard, link aggregation has been developed to increase bandwidth and availability by aggregating more than one link together to form a link aggregation group. The media access control layer (MAC) can treat the multiple links as a single logical link. When a link in the aggregating group fails, the traffic can be distributed (or rerouted) over the remanding operating links. However, link aggregation only provides failover among parallel connections, which parallel connections are shared with the same end nodes”; ¶6).

Claims 12, 23, Wang discloses wherein the detecting the integrity value includes detecting at least one of traffic alignment or packet integrity (packet integrity/Frame integrity; “Flow is to a function block 604 to reset both the timer and error counter. In a decision block 606, the system determines if an end-of-frame has been received. If so, flow is out the "Y" path to a decision block 608 to determine if the received frame was a good frame”; ¶67; Fig. 6, el. 608; Fig. 7, el. 712).

Claims 13, 24, Wang discloses wherein the detecting the integrity value includes detecting a cyclic redundancy checksum (CRC) (detecting the cyclic redundancy checksum, such as CRC(4), CRC 32 in heartbeat (HB) message as described in ¶62 to detect integrity of the received frames and in order to determine the link status).

Claim 14, limitation of claim 14 analyzed with respect to claim 2, the further limitation of claim 14 discloses by Wang a data access card (implementation of link failure detection in a link aggregation group by the node board, Fig. 2, el. 200 and/or fabric board, el. 104; “The implementation of this link failure detection scheme can also be reversed. In another embodiment, the switch fabric board may send the probe packets and the node boards would then handle packet bouncing. In yet another embodiment, the implementation may be symmetric wherein both sides can probe the link. However, a symmetric ).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOUROUSH MOHEBBI whose telephone number is (571)270-7908.  The examiner can normally be reached on Monday to Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KOUROUSH MOHEBBI/
Primary Examiner, Art Unit 2471
4/09/2021